Opinion filed October 24, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-19-00204-CV
                                     __________

   IN RE SCHLUMBERGER TECHNOLOGY CORPORATION
           AND THE DOW CHEMICAL COMPANY

                          Original Mandamus Proceeding



         DISSENTING MEMORANDUM OPINION
      Mandamus is not a tool to be used lightly.        Rather, it is reserved for
extraordinary situations where a litigant is left without an adequate remedy at law,
such as an appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex.
2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig.
proceeding). “[M]andamus will not issue when the law provides another plain,
adequate, and complete remedy.” In re Tex. Dep’t of Family & Protective Servs.,
210 SW.3d 609, 613 (Tex. 2006) (orig. proceeding).
      In this original proceeding, Relators Schlumberger Technology Corporation
and the Dow Chemical Company ask that we use this extraordinary remedy to direct
the Honorable Jeffrey Todd Robnett to withdraw his order denying Relators’ motion
to dismiss Real Parties in Interest’s claims and to enter an order dismissing the
claims. However, the denial of a motion to dismiss is generally an incidental,
interlocutory ruling by the trial court that will not be corrected by mandamus. In re
Barnett Gathering, L.P., No. 11-09-00351-CV, 2010 WL 747683, at *1 (Tex.
App.—Eastland Mar. 5, 2010, orig. proceeding [mand. denied]) (per curiam) (mem.
op.); see also In re Martin, 523 S.W.3d 165, 169 (Tex. App.—Dallas 2017, orig.
proceeding). Indeed, the Texas Supreme Court has recognized that review of such
“incidental, interlocutory rulings” by a trial court “unduly interferes with trial court
proceedings, distracts appellate court attention to issues that are unimportant both to
the ultimate disposition of the case at hand and to the uniform development of the
law, and adds unproductively to the expense and delay of civil litigation.” In re
Prudential, 148 S.W.3d at 136. I believe this court, which has appellate jurisdiction
over twenty-eight counties, should be particularly cautious about interfering with
such rulings by a trial court.
      The majority recognizes that this case presents a “unique factual and
procedural history.” In other words, our opinion in this proceeding is not going to
impact the “uniform development of the law.”            Further, Relators have other
procedural avenues available to them to pursue the dismissal of the claims against
them. Finally, the possibility that Relators “will be forced to endure the ‘hardship’
of a full-blown trial” in the absence of relief by mandamus is “in itself, not sufficient
to dictate mandamus relief.” In re Entergy Corp., 142 S.W.3d 316, 321 (Tex. 2004)
(orig. proceeding).




                                           2
        In my opinion, Relators have not established that this is one of the
extraordinary situations in which we should grant relief by mandamus. Therefore, I
respectfully dissent from the majority’s decision to conditionally grant the petition
for writ of mandamus.




                                                                   KEITH STRETCHER
                                                                   JUSTICE
October 24, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.




                                                      3